                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

DERETHA MILLER, LUETRICIA
FREEMAN BECKER, RALPH HENRY,
NOEMY RODRIGUEZ and TAMBITHA
BANKS, individually, and on behalf of a
class of persons similarly situated

              Plaintiffs,

v.                                                 Case No: 2:18-cv-195-FtM-38CM

THE CITY OF FORT MYERS,
RANDALL P. HENDERSON, JR.
and SAEED KAZEMI,

              Defendants.
                                          /

                                          ORDER1

       Before the Court is the parties’ Joint Notice of Status of Settlement Negotiations.

(Doc. 45). The parties have potentially resolved Plaintiffs’ Resource Conservation and

Recovery Act (“RCRA”) claims,2 while Plaintiffs’ other six claims remain pending. The

parties are finalizing an acceptable settlement agreement.       They hope to have the

agreement finalized within the next thirty days.




1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
2 Counts 1 and 2 in the Amended Complaint. (Doc. 14).
       Before the Court is also Defendants’ Motion to Dismiss one of Plaintiffs’ RCRA

claims. (Doc. 18). Because the parties have potentially resolved Plaintiffs’ RCRA claims,

the Court denies without prejudice Defendants’ motion. See Fed. R. Civ. P. 1 (stating the

rules should secure a “just, speedy, and inexpensive determination” of this action). This

will preserve judicial resources in not addressing claims and arguments that have been

resolved. It will also give the parties the opportunity to finalize their settlement agreement

and narrow the focus of their dispute. Defendants may then file a renewed motion to

dismiss or an answer to the Amended Complaint.

       Accordingly, it is now

       ORDERED:

        1. The parties must file a status update on settlement on or before December

            3, 2018.

        2. Defendants’ Motion to Dismiss (Doc. 18) is DENIED without prejudice.

        3. Defendants must file an answer or renewed response to the Amended

            Complaint on or before December 17, 2018.

       DONE and ORDERED in Fort Myers, Florida this 24th day of October 2018.




Copies: All Parties of Record




                                              2
